Exhibit 10.17

 

Execution Version

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) dated as of April 18, 2006 between MAIR Holdings,
Inc., a Minnesota corporation (“MAIR”), and UMB Bank, N.A. as trustee for the
$14,000,000 Kenton County Airport Board Special Facilities Revenue Bonds,1999
Series A (Mesaba Aviation, Inc. Project) (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Trustee is the successor trustee for those certain $14,000,000
Kenton County Airport Board Special Facilities Revenue Bonds,1999 Series A
(Mesaba Aviation, Inc. Project) (the “Bonds”) and has claims on the Bonds that
are evidenced by various documents (the “Bond Documents”) including, without
limitation, (i) that certain Trust Indenture by and between the Kenton County
Airport Board and Norwest Bank Minnesota, National Association, as trustee,
dated as of July 1, 1999 (the “Indenture”); and (ii) that certain Lease
Agreement by and Between Kenton County Airport Board and Mesaba Aviation, Inc.
dated as of July 1, 1999 (the “Lease Agreement”); and

 

WHEREAS, MAIR guarantees obligations of its wholly-owned subsidiary, Mesaba
Aviation, Inc. (“Mesaba”) with respect to the Bond Documents pursuant to that
certain Guaranty Agreement dated as of July 1, 1999 (the “Guaranty”), including,
without limitation the full and prompt payment of the principal, premium, if
any, and interest, when and as the same shall become due and payable as provided
in the Indenture and Mesaba’s full and prompt performance of all obligations
under the Lease Agreement, all as more fully provided for in the Guaranty; and

 

WHEREAS, MAIR has been making certain payments to the Trustee since October 13,
2005, the date on which Mesaba filed for bankruptcy protection under Chapter 11
of the United States Bankruptcy Code including: $91,927.61 on November 2, 2005,
$91,927.55 on December 6, 2005, $91,927.61 on December 30, 2005, $91,927.61 on
January 31, 2006, $91,927.61 on February 27, 2006 and $91,927.61 on March 1,
2006; and

 

WHEREAS, on February 15, 2006, the Trustee declared the liability of MAIR for
all sums owed to the Trustee under the Bond Documents and Guaranty to be
immediately due and payable, demanded the immediate payment in full in cash of
all such sums, and demanded arrangements for the payment of any other charges
due under the Bond Documents and Guaranty (including the Trustee’s costs of
collection), all as more fully set forth in that certain demand letter dated
February 15, 2006; and

 

WHEREAS, the Trustee has agreed to forbear the acceleration and payment of
amounts due under the Bond Documents and Guaranty in exchange for MAIR
delivering a letter of credit for the benefit of the Trustee and certain other
agreements between the parties, and the parties have agreed to memorialize the
terms and conditions of their agreement,

 

NOW, THEREFORE, in consideration of the premises and of the covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Execution and Delivery of Letter of Credit. Contemporaneously
with the execution of this Agreement, MAIR shall deliver to the Trustee a letter
of credit (the “LOC”) from a bank acceptable to the Trustee (the “Issuing
Bank”), effective as of the date of this Agreement, in form and substance
acceptable to the Trustee, that names the Trustee as beneficiary, and in
substantially the form attached hereto. The LOC shall be in the amount of
$13,110,000 representing: (i) the $13,015,000 principal amount of the Bonds as
of the date of this Agreement; (ii) the approximate amount of the payments for
one month

 

--------------------------------------------------------------------------------


 

described in Section 4.03(a)(y) and (a)(z) of the Lease Agreement; and (iii) an
additional amount to cover the Trustee’s collection costs of the LOC.

 

2.             Obligation to Maintain Letter of Credit. From and after the date
of this Agreement, MAIR shall ensure that until all obligations required by the
Bond Documents and Guaranty are indefeasibly satisfied in full, in cash, MAIR
shall maintain an LOC meeting the requirements described in this Agreement.

 

3.             Payment of Amounts Under Bond Documents. From and after the date
of this Agreement, MAIR shall pay the Trustee, in cash, all amounts required
under the Bond Documents when and as the same would become due absent a default
under any of the Bond Documents, including, without limitation, all amounts
required under Section 4.03 of the Lease Agreement. MAIR shall also pay the
Trustee, in cash, the Trustee’s costs, attorney’s fees, charges and expenses as
required by the Bond Documents and Guaranty.

 

4.             Dollar Amount of Letter of Credit. So long as no Event of Default
(as defined below) exists, each July 15 commencing July 15, 2006, MAIR may
reduce the dollar amount of the LOC by the amount described in Schedule 4.0
(attached to this Agreement). MAIR shall ensure that notwithstanding any
provision of this Agreement, the dollar amount of the LOC shall at all times
meet or exceed the mandatory minimum remaining dollar amounts described in
Schedule 4.0. In the event that any applicable LOC does not contain terms that
automatically reduce the dollar amount of the LOC by the amount described in
Schedule 4.0, then MAIR shall give the Trustee notice (in the manner described
below) not less than fifteen days before any change in the dollar amount of the
LOC becomes effective. For the avoidance of doubt, the terms of the LOC shall
not otherwise be changed without the Trustee’s express written consent.

 

5.             Forbearance of Acceleration. In consideration for MAIR delivering
the LOC and complying with the other requirements of this Agreement, for so long
as no Event of Default (as defined below) exists, the Trustee shall not demand
acceleration and payment of the amounts due from MAIR to the Trustee under the
Bond Documents and/or Guaranty.

 

6.             Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:

 

(a)           MAIR fails to make any payment when due to the Trustee under the
Bond Documents or the Guaranty;

 

(b)           MAIR fails to provide the Trustee satisfactory evidence that the
LOC has been renewed within forty-five (45) days prior to any expiration of the
LOC then in effect;

 

(c)           The LOC is not renewed within forty-five (45) days prior to any
expiration of the LOC then in effect;

 

(d)           The Issuing Bank for the LOC notifies the Trustee (in the manner
required by the LOC) of the Issuing Bank’s intent not to renew the LOC;

 

(e)           All Bonds then outstanding become subject to mandatory redemption
under the Indenture;

 

(f)            MAIR fails to comply with any other term of this Agreement;
and/or

 

(g)           MAIR commits any “Event of Default” as that term is used in the
Guaranty.

 

2

--------------------------------------------------------------------------------


 

7.             Remedies on Default. Upon the occurrence of an Event of Default,
the Trustee, may, in its sole discretion, without any further action required
under this Agreement or otherwise, and without notice to MAIR or any opportunity
to cure:

 

(a)                                  make an immediate draw on the LOC;

 

(b)                                 without terminating this Agreement, treat
the Trustee’s obligations to MAIR under this Agreement as terminated (while
retaining all rights against MAIR);

 

(c)                                  pursue any other remedy provided by the
Bond Documents and/or the Guaranty; and/or

 

(d)                                 pursue any remedy provided by applicable
law.

 

8.             Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if so given) by hand delivery, facsimile (with
receipt confirmed by telephone), or by any courier service, such as Federal
Express, providing proof of delivery. All communications hereunder shall be
delivered to the respective parties at the following addresses:

 

If to Trustee:

 

UMB Bank, N.A., as Trustee

 

 

Corporate Trust Division

 

 

2401 Grand Blvd., Suite 200

 

 

Kansas City, MO 64108

 

 

Facsimile: (816) 860-3029

 

 

Attention: Anthony Hawkins

 

 

 

With copies to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

One Financial Center

 

 

Boston, MA 02111

 

 

Facsimile: (617) 542-2241

 

 

Attention: Kevin J. Walsh

 

 

 

 

 

And

 

 

 

 

 

Oppenheimer Funds, Inc.

 

 

350 Linden Oaks

 

 

Rochester, NY 14625

 

 

Attention: Angela Uttaro

 

 

 

 

 

And

 

3

--------------------------------------------------------------------------------


 

 

 

Merrill Lynch Investment Managers

 

 

800 Scudders Mill Road

 

 

Section 1B

 

 

Plainsboro, NJ 08536

 

 

Attention: Christopher Fornal

 

 

 

If to MAIR:

 

MAIR Holdings, Inc.

 

 

150 South 5th Street

 

 

Suite 1360

 

 

Minneapolis, MN 55402

 

 

Facsimile: (612) 333-0590

 

 

Attention: General Counsel

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

9.             Assignability and Binding Effect. MAIR’s obligations under this
Agreement shall not be assigned absent the Trustee’s express written consent,
which consent shall be given or refused in the Trustee’s sole discretion. This
Agreement shall inure to the benefit of and shall be binding upon the parties
hereto and their respective successors and assigns.

 

10.           Complete Understanding; Amendment. This Agreement constitutes the
complete understanding between the parties with respect to the subject matter
hereof and supersedes all prior agreements, whether oral or written, by or among
the parties hereto. This Agreement shall not be altered, modified, amended or
terminated except by written instrument signed by each of the parties hereto.

 

11.           Governing Law; Jury Waiver. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MASSACHUSETTS WITHOUT
REGARD TO ITS CONFLICT OF LAWS PRINCIPLES. THE PARTIES HEREBY IRREVOCABLY WAIVE
ANY RIGHT TO A JURY TRIAL IN ANY SUIT INVOLVING THE CONSTRUCTION OR ENFORCEMENT
OF THIS AGREEMENT.

 

12.           Section Headings. The Section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.           Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law.

 

14.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

 

15.           Representations. MAIR represents that this Agreement has been duly
authorized by MAIR and that MAIR has full corporate power and authority to
undertake the requirements of this Agreement. The Trustee represents that this
Agreement has been duly authorized by the Trustee and that the Trustee has full
corporate power and authority to undertake the requirements of this Agreement.

 

4

--------------------------------------------------------------------------------


 

16.           Time of the Essence. The parties agree to strictly observe the
time limits described in this Agreement, and that time is of the essence of this
Agreement.

 

17.           Mutual Negotiation. Each party has been represented by counsel of
its choice in negotiating this Agreement. This Agreement shall therefore be
deemed to have been negotiated and prepared at the joint request, direction and
construction of the parties, at arm’s length, with the advice and participation
of counsel, and will be interpreted in accordance with its terms without favor
to any party.

 

18.           Non-Waiver. The parties acknowledge that notwithstanding any other
provision of this Agreement: the provisions of this Agreement reflect only the
Trustee’s agreement to forebear from exercising certain rights of the Trustee
against MAIR under the Guaranty; nothing in this Agreement shall be deemed to
amend or modify the Bond Documents, or the Guaranty; and nothing in this
Agreement shall restrict any rights of the Trustee under the Bond Documents, the
Guaranty and/or under applicable law against any other party. The parties
further agree that waiver by either party hereto of any breach hereunder by the
other party shall not operate as a waiver of any other breach, whether similar
to or different from the breach waived.

 

19.           Cumulative Remedies. All rights and remedies of either party
hereto are cumulative of each other and of every other right or remedy such
party may otherwise have at law or in equity, and the exercise of one or more
rights or remedies shall not prejudice or impair the concurrent or subsequent
exercise of other rights or remedies.

 

20.           Further Acts. If at any time after this Agreement is signed any
further action by any party to this Agreement is reasonably necessary or
desirable to carry out the purposes of this Agreement, such party shall promptly
take all such necessary or desirable action or use such party’s best efforts to
cause such action to be taken.

 

IN WITNESS WHEREOF, the parties hereto set their hands as of the day and year
first above written.

 

 

MAIR HOLDINGS, INC.

UMB BANK, N.A., AS TRUSTEE

 

 

 

 

 

 

 

 

By:

/s/ Robert E. Weil

 

By:

/s/ Anthony P. Hawkins

 

 

Name: Robert E. Weil

 

Name:

Anthony P. Hawkins

 

Title:

Vice President, Finance and

 

Title:

Vice president

 

 

Chief Financial Officer

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule 4.0

 

Date on Which MAIR May Reduce Dollar
Amount of Letter of Credit (subject to
compliance with other requirements of the
Agreement)

 

Dollar Amount by Which
LOC May Be Reduced

 

Mandatory Remaining Minimum
Dollar Amount of LOC After Any
Reduction Described in Column
to Left is Taken

 

July 15, 2006

 

$

235,000.00

 

$

12,875,000.00

 

July 15, 2007

 

$

250,000.00

 

$

12,625,000.00

 

July 15, 2008

 

$

265,000.00

 

$

12,360,000.00

 

July 15, 2009

 

$

285,000.00

 

$

12,075,000.00

 

July 15, 2010

 

$

305,000.00

 

$

11,770,000.00

 

July 15, 2011

 

$

325,000.00

 

$

11,445,000.00

 

July 15, 2012

 

$

345,000.00

 

$

11,100,000.00

 

July 15, 2013

 

$

370,000.00

 

$

10,730,000.00

 

July 15, 2014

 

$

395,000.00

 

$

10,335,000.00

 

July 15, 2015

 

$

420,000.00

 

$

9,915,000.00

 

July 15, 2016

 

$

445,000.00

 

$

9,470,000.00

 

July 15, 2017

 

$

475,000.00

 

$

8,995,000.00

 

July 15, 2018

 

$

510,000.00

 

$

8,485,000.00

 

July 15, 2019

 

$

540,000.00

 

$

7,945,000.00

 

July 15, 2020

 

$

575,000.00

 

$

7,370,000.00

 

July 15, 2021

 

$

615,000.00

 

$

6,755,000.00

 

July 15, 2022

 

$

655,000.00

 

$

6,100,000.00

 

July 15, 2023

 

$

700,000.00

 

$

5,400,000.00

 

July 15, 2024

 

$

745,000.00

 

$

4,655,000.00

 

July 15, 2025

 

$

795,000.00

 

$

3,860,000.00

 

July 15, 2026

 

$

850,000.00

 

$

3,010,000.00

 

July 15, 2027

 

$

910,000.00

 

$

2,100,000.00

 

July 15, 2028

 

$

970,000.00

 

$

1,130,000.00

 

 

--------------------------------------------------------------------------------